DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, 8-9 and 11-15	 remain rejected under 35 U.S.C. 103 as being unpatentable over Podhipleux et al. (US 2005/0276850; published: published: Dec. 15, 2015; of record), in view of Mullen et al. (WO 2011/107749; published: Sept. 9, 2011; of record) and as evidenced by NHS (“Valproic Acid”, reviewed: 9/24/18; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Podhipleux et al. is directed to controlled release sodium valproate formulations (Abstract).  Podhipleux et al. teach a controlled release oral dosage form comprising:
(a) a core comprising an active agent selected from the group consisting of valproic acid, a pharmaceutically acceptable salt thereof, an amide thereof, and derivative thereof; and (b) a membrane surrounding the core, said membrane being permeable to gastrointestinal fluid; (c) at least one passageway disposed in said membrane;
max) of said active agent at about 6 to about 20 hours after oral administration (limitation of instant claim 5 and 7; claims 1 and 12).  Podhipleux et al. teach a sustained release coating comprising sustained release polymers (limitation of instant claims 6 and 14; [0113]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
With regards to the release of valproic acid as recited in instant claims 5, 8-9, 11-13 and 15, Podhipleux et al. teach that in certain embodiments, the release of the drug from the dosage form is controlled by both the pharmaceutically acceptable polymer of the core and the membrane surrounding the core ([0098]). Podhipleux et al. teach that an object of the invention is to provide a controlled or sustained release formulation for valproic acid that provides a time to max plasma concentration ta from about 6 to about 20 hours and preferably at from about 6 hours to about 18 hours after administration of the formulation. However, Podhipleux et al. do not teach a particular embodiment wherein the claimed coating delays release of valproic acid for at least about 4 hours or 6 hours and wherein the composition is formulated such that at least 60% of the valproic acid is released during a period from about four to about eight hours after administration or from about eight to about ten hours after administration, as required by instant claims 5, 8-9, 11-13 and 15. However, such deficiencies are cured by Mullen et al.
Mullen et al. is directed to a treatment where it is desired that an active agent is designed to be released in a pulse at a time point some time after administration of the 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Podhipleux et al. and Mullen et al. are each directed to coated tablet formulations comprising an active agent (e.g., valproic acid), wherein the release of the active agent is controlled by the coating materials.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to modify the coating of Podhipleux with that taught by Mullen et al. (which would in turn modify the release profile to read on the instant claim limitations), as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because as evidenced by NHS, valproic acid has a drowsy side effect, and Mullen et al. teach that providing a delayed release of active agents can advantageously reduce the likelihood 
	Thus, the claimed invention was prima facie obvious at the time the invention was made.

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 5-6, 8-9 and 11-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 6-8, 11-13 and 24-33 of copending Application No. 16/090,664.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same valproic acid-containing pharmaceutical composition.  It is noted that the ‘664 composition represents a species (requires an additional ingredients: one or more secondary acids) within the scope of the instantly claimed genus.  Thus, the instant claims and the application claims are obvious variants.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that one of ordinary skill in the art would not have combined the teachings of the references (Podhipleux and Mullen) because combining the characteristics of one formulation with the other formulation would destroy the purpose of each formulation (Remarks: p. 5, 1st ¶). Applicants indicate that Podhipleux require a nd and 3rd ¶). Applicants argue that if one were to modify the Podhipleux formulation with the coating taught in Mullen then the formulation would no longer be a sustained release formulation and would not be able to maintain therapeutic blood levels of the valproic acid for 12-24 hours (Remarks: p. 5, 4th ¶). Furthermore, Applicants argue that Mullen would not have motivated one to modify the teaching of Podhipleux to rapidly release valproic acid in the middle of the night (Remarks: p. 6, 2nd ¶).
This is not found persuasive.  In response, although Podhipleux teach “controlled” release oral dosage forms, they disclose that the dosage form exhibits a dissolution profile when tested in pH 7.5 phosphate buffer using USP 24 Apparatus at 100 rpm, from about 0 to about 50% of active agent released after 2 hours and from about 10-70% of active agent released after 4 hours ([0103]). If 0% is released within the first 2 hours and only 10-70% is released after 4 hours, then Podhipleux is teaching that its formulations can behave as a delayed release dosage form, which is similar to the delayed release limitations of the instant claims and that of the secondary reference, Mullen.  This also, suggests that a delayed release pharmacokinetic profile does not destroy the purpose of Podhipleux. Furthermore, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Since the 
	Applicants argue that the Examiner should withdraw the provisional ODP rejection because (1) the obviousness-type double patenting rejection are the only rejection remaining; and (2) the present application has an earlier priority date than the reference application. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617